     Case 3:20-cv-00981-MMA-MDD Document 4 Filed 06/25/20 PageID.44 Page 1 of 5



1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                         SOUTHERN DISTRICT OF CALIFORNIA
9
10   STEVEN WAYNE BONILLA,                               Case No. 3:20-cv-00981-MMA-MDD
     CDCR #J-48500,
11
                                        Plaintiff,       ORDER DENYING MOTION TO
12                                                       PROCEED IN FORMA PAUPERIS
                          vs.                            AS BARRED BY 28 U.S.C. § 1915(g);
13
14   J. SIMMONS, J. OLSEN, JOHN                          [Doc. No. 3]
15   MORRILL,
                                                         DISMISSING CIVIL ACTION FOR
16                                  Defendants.          FAILURE TO PAY FILING FEE
                                                         REQUIRED BY 28 U.S.C. § 1914(a)
17
18
19
20         Plaintiff Steven Wayne Bonilla, proceeding pro se and currently incarcerated at
21   San Quentin State Prison has filed a civil action pursuant to 42 U.S.C. Section 1983. See
22   Doc. No. 1, Compl.
23         On May 28, 2020, the Court dismissed Plaintiff’s Complaint for failure to pay the
24   filing fee required by 28 U.S.C. Section 1914(a) and/or to file a motion to proceed in
25   forma pauperis (“IFP”) pursuant to 28 U.S.C. Section 1915(a) and granted Plaintiff thirty
26   days leave in which to pay the filing fee or file a complete motion to proceed IFP. See
27   Doc. No. 2, at 2-3. Plaintiff timely filed a Motion to Proceed In Forma Pauperis. See
28   Doc. No. 3.
                                                     1
                                                                             3:20-cv-00480-WQH-JLB
     Case 3:20-cv-00981-MMA-MDD Document 4 Filed 06/25/20 PageID.45 Page 2 of 5



1    I.    Motion to Proceed IFP
2          A.     Standard of Review
3          “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa Cnty.
4    Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners, like Plaintiff, however,
5    “face an additional hurdle.” Id. In addition to requiring prisoners to “pay the full amount
6    of a filing fee,” in “increments” as provided by 28 U.S.C. Section 1915(a)(3)(b), Williams
7    v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform Act
8    (“PLRA”) amended Section 1915 to preclude the privilege to proceed IFP:
9                 . . . if [a] prisoner has, on 3 or more prior occasions, while
                  incarcerated or detained in any facility, brought an action or
10
                  appeal in a court of the United States that was dismissed on the
11                grounds that it is frivolous, malicious, or fails to state a claim
                  upon which relief can be granted, unless the prisoner is under
12
                  imminent danger of serious physical injury.
13
14   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
15   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).
16         “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
17   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
18   “Cervantes”) (stating that under the PLRA, “[p]risoners who have repeatedly brought
19   unsuccessful suits may entirely be barred from IFP status under the three strikes
20   rule . . . .”). The objective of the PLRA is to further “the congressional goal of reducing
21   frivolous prisoner litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312
22   (9th Cir. 1997). “[S]ection 1915(g)’s cap on prior dismissed claims applies to claims
23   dismissed both before and after the statute’s effective date.” Id. at 1311.
24         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner,
25   which were dismissed on the ground that they were frivolous, malicious, or failed to state
26   a claim,” Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the
27   district court styles such dismissal as a denial of the prisoner’s application to file the
28   action without prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153
                                                    2
                                                                                3:20-cv-00480-WQH-JLB
     Case 3:20-cv-00981-MMA-MDD Document 4 Filed 06/25/20 PageID.46 Page 3 of 5



1    (9th Cir. 2008). When courts “review a dismissal to determine whether it counts as a
2    strike, the style of the dismissal or the procedural posture is immaterial. Instead, the
3    central question is whether the dismissal ‘rang the PLRA bells of frivolous, malicious, or
4    failure to state a claim.’” El-Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016)
5    (quoting Blakely v. Wards, 738 F.3d 607, 615 (4th Cir. 2013)). “When . . . presented with
6    multiple claims within a single action,” however, courts may “assess a PLRA strike only
7    when the case as a whole is dismissed for a qualifying reason under the Act.” Hoffman v.
8    Pulido, 928 F.3d 1147, 1152 (9th Cir. 2019) (citing Washington v. L.A. Cnty. Sheriff’s
9    Dep’t, 833 F.3d 1048, 1057 (9th Cir. 2016)).
10          Once a prisoner has accumulated three strikes, he is prohibited by Section 1915(g)
11   from pursuing any other IFP action in federal court unless he can show he is facing
12   “imminent danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493
13   F.3d at 1051-52 (noting Section 1915(g)’s exception for IFP complaints which “make[] a
14   plausible allegation that the prisoner faced ‘imminent danger of serious physical injury’
15   at the time of filing.”).
16          B.     Discussion
17          As a preliminary matter, the Court has reviewed Plaintiff’s Complaint and finds
18   that it does not contain any “plausible allegations” to suggest that he “faced ‘imminent
19   danger of serious physical injury’ at the time of filing.” Cervantes, 493 F.3d at 1055
20   (quoting 28 U.S.C. § 1915(g)). Instead, Plaintiff seeks orders: (1) compelling certain
21   Court staff to file documents challenging his underlying conviction in Alameda County
22   Superior Court and (2) declaring his judgment of conviction void. See Compl. at 2, 4.
23          While Defendants typically carry the initial burden to produce evidence
24   demonstrating a prisoner is not entitled to proceed IFP, Andrews, 398 F.3d at 1119, “in
25   some instances, the district court docket may be sufficient to show that a prior dismissal
26   satisfies at least one on the criteria under § 1915(g) and therefore counts as a strike.” Id.
27   at 1120. That is true here.
28
                                                   3
                                                                               3:20-cv-00480-WQH-JLB
     Case 3:20-cv-00981-MMA-MDD Document 4 Filed 06/25/20 PageID.47 Page 4 of 5



1           Based on the dockets of many court proceedings available on PACER, 1 this Court
2    finds that Plaintiff Steven Wayne Bonilla, identified as CDCR #J-48500, while
3    incarcerated, has had dozens of prisoner civil actions or appeals dismissed on the grounds
4    that they were frivolous, malicious, or failed to state a claim upon which relief may be
5    granted. See In re Steven Bonilla, 2012 WL 216401, at *1 (N.D. Cal. Jan. 24, 2012)
6    (noting Plaintiff’s litigation history in the Northern District of California, including the
7    dismissal of 34 pro se civil rights actions between June 1 and October 31, 2011 alone,
8    which were dismissed “because the allegations in [his] complaints d[id] not state a claim
9    for relief under § 1983.”); id. at *3 (“The following five actions are DISMISSED without
10   prejudice and without leave to amend for failure to state a claim upon which relief may
11   be granted: Bonilla v. Superior Court of Alameda County, C 11-6306; Bonilla v. Alameda
12   County District Attorney’s Office, C 11-6307; Bonilla v. California Supreme Court, C 12-
13   0026; Bonilla v. Cullen, C 12-0027; Bonilla v. California Supreme Court, C 12-0206.”);
14   id. at *3 n.1 (“The Court recently informed Plaintiff that, in accordance with 28 U.S.C.
15   § 1915(g), he no longer qualifies to proceed in forma pauperis in any civil rights action.”
16   (citing In re Steven Bonilla, Nos. C 11-3180, et seq. CW (PR), Order of Dismissal at
17   6:23-7:19)).
18          Accordingly, because Plaintiff has, while incarcerated, accumulated far more than
19   the three “strikes” permitted by Section 1915(g), and he fails to make any plausible
20   allegation that he faced imminent danger of serious physical injury at the time he filed
21   this case, he is not entitled to the privilege of proceeding IFP. See Cervantes, 493 F.3d at
22   1055; Rodriguez, 169 F.3d at 1180 (noting that 28 U.S.C. § 1915(g) “does not prevent all
23
24
     1
25     A court may take judicial notice of its own records, see Molus v. Swan, No. 3:05-cv-00452-MMA-
     WMc, 2009 WL 160937, at *2 (S.D. Cal. Jan. 22, 2009) (citing United States v. Author Servs., 804 F.2d
26   1520, 1523 (9th Cir. 1986)); Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D.
     Cal. 2015), and “‘may take notice of proceedings in other courts, both within and without the federal
27   judicial system, if those proceedings have a direct relation to matters at issue.’” Bias, 508 F.3d at 1225
     (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)); see also United States ex
28   rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
                                                         4
                                                                                         3:20-cv-00480-WQH-JLB
     Case 3:20-cv-00981-MMA-MDD Document 4 Filed 06/25/20 PageID.48 Page 5 of 5



1    prisoners from accessing the courts; it only precludes prisoners with a history of abusing
2    the legal system from continuing to abuse it while enjoying IFP status”); see also
3    Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt permission to proceed
4    IFP is itself a matter of privilege and not right.”).
5    II.   Conclusion and Orders
6          For the reasons set forth above, the Court DENIES Plaintiff’s Motion to Proceed
7    IFP as barred by 28 U.S.C. Section 1915(g), DISMISSES this civil action based on
8    Plaintiff’s failure to pay the civil filing fee required by 28 U.S.C. Section 1914(a),
9    CERTIFIES that an IFP appeal from this Order would not be taken in good faith pursuant
10   to 28 U.S.C. Section 1915(a)(3), and DIRECTS the Clerk of the Court to enter judgment
11   accordingly and close the case.
12         IT IS SO ORDERED.
13   Dated: June 25, 2020
14                                                 HON. MICHAEL M. ANELLO
                                                   United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     5
                                                                               3:20-cv-00480-WQH-JLB
